--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISION
 
AMENDMENT NO. 3 TO THE COLLABORATION AND LICENSE AGREEMENT


This Amendment No. 3 to the Collaboration and License Agreement (this “Amendment
No. 3”) is made effective as of September 16, 2013 (the “Amendment
No. 3 Effective Date”) by and between POZEN INC., a Delaware corporation having
offices at 1414 Raleigh Road, Suite 400, Chapel Hill, North Carolina (“POZEN”),
and ASTRAZENECA AB, a Swedish corporation having an office at SE-431 83,
Mölndal, Sweden (“AstraZeneca”).  POZEN and AstraZeneca may be referred to
herein individually as a “Party,” or collectively as the “Parties.”


RECITALS



A. POZEN and AstraZeneca entered into that certain Collaboration and License
Agreement, dated as of August 1, 2006, and effective as of September 7, 2006 (as
amended hereby, the “Agreement”);

 

B. POZEN and AstraZeneca entered into an Amendment No. 1 to the Agreement
effective as of September 6, 2007;




C. POZEN and AstraZeneca entered into an Amendment No. 2 to the Agreement
effective as of October 1, 2008




D. POZEN and AstraZeneca desire to further amend the Agreement.



NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree to amend the Agreement as
follows:


Capitalized terms used herein have the respective meanings assigned to them as
defined in this Amendment No. 3.  Other capitalized terms not otherwise defined
herein have the meaning ascribed thereto in the Agreement.


ARTICLE 1 - AMENDMENTS



1.1 Amendment to Section 1.58.  Section 1.58 is hereby amended and restated to
read in its entirety as follows:



1.58                “Licensed Patents” means: (a) the Patents set forth on
Schedule 1.58, and any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, or extensions of such Patents, (b) any Patents Controlled by
POZEN or any of its Affiliates as of the Effective Date or during the Term that
claim Inventions (including without limitation POZEN’s interest in Joint
Inventions), (c) all other Patents Controlled by POZEN or any of its Affiliates
as of the Effective Date or during the Term that are necessary or useful for the
Development, Manufacture or Commercialization of a Product; and any foreign
counterparts of any of the foregoing.  Notwithstanding anything in this Section
1.58 to the contrary, Licensed Patents shall not include any Patents Controlled
by Pozen with Valid Claims that do not cover any Product (e.g., any Patents with
Valid Claims solely directed to any product containing acetyl salicylic acid).”
-1-

--------------------------------------------------------------------------------

1.2 Amendment to Section 9.1 Prosecution and Maintenance of Licensed Patents.
 Section 9.1 is hereby amended and restated to read in its entirety as follows:


 
“9.1                  Prosecution and Maintenance of Licensed Patents.  POZEN
will be responsible for the preparation, filing, prosecution and maintenance of
the Licensed Patents (other than Joint Patents), at its own expense.
 Notwithstanding the foregoing, ***.  POZEN will provide a copy of all proposed
filings at least *** (***) days in advance of the filing date and will consider
in good faith the requests and suggestions of AstraZeneca with respect to filing
and prosecuting the Licensed Patents and will keep AstraZeneca promptly informed
of progress with regard to the preparation, filing, prosecution and maintenance
of Licensed Patents.  In the event that POZEN desires to abandon any Licensed
Patent, POZEN will provide reasonable prior written notice to AstraZeneca of
such intention to abandon (which notice will, in any event, be given no later
than *** (***) days prior to the next deadline for any action that may be taken
with respect to such Licensed Patent with the U.S. Patent & Trademark Office or
any foreign patent office), and AstraZeneca will have the right to assume
responsibility for such Licensed Patent.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
AstraZeneca will have no right to assume responsibility for such Patent as
provided under this Section 9.1 should Pozen decide to abandon such Patent.”



1.3 Amendment to Section 9.6.1 Infringement by Third Parties.  Section 9.6.1 is
hereby amended and restated to read in its entirety as follows:



“9.6.1             Infringement by Third Parties.  AstraZeneca and POZEN will
each, within *** (***) Business Days of learning of any alleged or threatened
infringement of the Licensed Patents or Joint Patents, notify the other Party in
writing.  *** will have the first right, but not the obligation, to prosecute
any such infringement.  If *** does not commence an infringement action against
the alleged or threatened infringement (i) within *** (***) days following the
detection of the of alleged infringement, or (ii) *** (***) Business Days
 before the time limit, if any, set forth in appropriate laws and regulations
for filing of such actions, whichever comes first, then *** will so notify ***
promptly, and *** may commence litigation with respect to the alleged or
threatened infringement at its own expense.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
AstraZeneca will have no right to prosecute any infringement of such Patent
under this Section 9.6.1.  Notwithstanding anything in this Section 9.6.1 to the
contrary, AstraZeneca shall not have the right to prosecute an infringement
action under this Section 9.6.1 unless such action involves a Product.”
-2-

--------------------------------------------------------------------------------

1.4 Amendment to Section 9.6.2 Challenge by Third Parties.  Section 9.6.2 is
hereby amended and restated to read in its entirety as follows:



“9.6.2             Challenge by Third Parties.  AstraZeneca and POZEN will each
notify the other Party in writing within *** (***) Business Days of learning of
any alleged or threatened opposition, reexamination request, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability of the Licensed Patents or Joint Patents by a
Third Party.  *** will have the first right, but not the obligation, to defend
any such challenge.  If *** does not commence Diligent Efforts to defend against
the alleged or threatened challenge (i) within ***(***) days following the
detection of the alleged challenge, or (ii) *** (***) Business Days before the
time limit, if any, set forth in appropriate laws and regulations for making a
filing in defense of such a challenge, whichever comes first, then *** will so
notify *** promptly, and *** may take action with respect to the alleged or
threatened challenge at its own expense.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
AstraZeneca will have no right to defend any challenge of such Patent under this
Section 9.6.2.”
 

1.5 Amendment to Section 9.10.2 Hatch-Waxman Act.  Section 9.10.2 is hereby
amended and restated to read in its entirety as follows:



“9.10.2          Hatch-Waxman Act.  Notwithstanding Section 9.6.1 (Infringement
by Third Parties) above, each Party will immediately give notice to the other
Party of any notice it receives of certification filed under the Hatch-Waxman
Act claiming that any of the Licensed Patents is invalid, unenforceable or that
any infringement will not arise from the manufacture, use or sale of the POZEN
Product by a Third Party.  If AstraZeneca decides not to bring infringement
proceedings against the entity making such a certification with respect to any
such Licensed Patents, AstraZeneca will give notice to POZEN of its decision not
to bring suit within *** (***) Business Days after receipt of notice of such
certification (or, if the time period permitted by law is less than *** (***)
Business Days, within half of the time period permitted by law for AstraZeneca
to commence such action).  POZEN may then, but is not required to, bring suit
against the Third Party that filed the certification.  Any suit by either Party
may be in the name of either or both Parties, as may be required by law.  For
this purpose, the Party not bringing suit will execute such legal papers
necessary for the prosecution of such suit as may be reasonably requested by the
Party bringing suit.  For clarity, any Patent with Valid Claims solely directed
to any product containing acetyl salicylic acid (including salts and derivatives
thereof) is not a Licensed Patent; therefore, AstraZeneca will have no right to
bring infringement proceedings of such Patent under this Section 9.10.2.
 Notwithstanding anything in this Section 9.10.2 to the contrary, AstraZeneca
shall not have the right to bring an infringement proceeding under this Section
9.10.2 unless such proceeding involves a POZEN Product.”
-3-

--------------------------------------------------------------------------------

ARTICLE 2 – REFERENCE TO AND EFFECT ON THE AGREEMENT
 
2.1                Reference to Agreement.  Upon and after the effectiveness of
this Amendment No. 3, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement shall
mean and be a reference to the Agreement as modified and amended by Amendment
No. 1, Amendment No.2 and this Amendment No. 3.
 
2.2                Effectiveness of Agreement.  The Amendment No. 3 set forth
above shall not be effective until execution and delivery of this Amendment No.
3 by both parties.  Except as specifically amended above, the Agreement, as
amended, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the Parties.
 
2.3                No Waiver.  The execution, delivery and effectiveness of this
Amendment No. 3 shall not operate as a waiver of any right, power or remedy of
either Party under the Agreement, nor constitute a waiver of any provision of
the Agreement.


ARTICLE 3 - MISCELLANEOUS
 
3.1                Governing Law; Dispute Resolution.  Section 15.4 of the
Agreement governs any dispute arising out of or related to this Amendment No. 3.
 
3.2                Notices.  All notices or other communications that are
required or permitted hereunder will be made according to Section 15.5 of the
Agreement.
 
3.3                Headings.  The headings for each Article and Section in this
Amendment No. 3 have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.
 
3.4                Counterparts.  This Amendment No. 3 may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 
3.5                No Strict Construction.  This Amendment No. 3 has been
submitted to the scrutiny of, and has been negotiated by, both Parties and their
counsel, and will be given a fair and reasonable interpretation in accordance
with its terms, without consideration or weight being given to any such terms
having been drafted by any Party or its counsel.  No rule of strict construction
will be applied against either Party.
-4-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 in duplicate
originals by their duly authorized representatives as of the Amendment No. 3
Effective Date.


POZEN INC.
 
ASTRAZENECA AB
 
 
 
 
 
 
 
By:
/s/ William L. Hodges
 
By:
/s/ Stephen F. Moltir
 
Print Name:
William L. Hodges
 
Print Name:
Stephen F. Moltir
 
Title:
Sr. V.P. & CFO
 
Title:
Authorized Signatory
 

 

 
-5-

--------------------------------------------------------------------------------